Case: 15-14068    Date Filed: 04/27/2016   Page: 1 of 6


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-14068
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:15-cr-00079-TWT-AJB-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

BASILIO PARRA-GUZMAN,
a.k.a. Daniel Guzman-Lopez,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                               (April 27, 2016)

Before HULL, WILSON and ROSENBAUM, Circuit Judges.

PER CURIAM:
                Case: 15-14068      Date Filed: 04/27/2016      Page: 2 of 6


       Basilio Parra-Guzman appeals his 24-month sentence, imposed after he pled

guilty to one count of illegal re-entry by a previously deported alien, in violation of

8 U.S.C. § 1326(a). On appeal, Parra-Guzman argues that his previous Georgia

conviction for family violence battery under Ga. Code Ann. §§ 16-5-23.1(a), (f)

should not be considered an aggravated felony that would support an eight-level

sentencing enhancement under U.S.S.G. § 2L1.2(b)(1)(C). 1 After review, we

affirm.

                                     I. DISCUSSION

       Section 2L1.2(b)(1)(C) of the Sentencing Guidelines provides that “[i]f the

defendant previously was deported, or unlawfully remained in the United States,

after . . . a conviction for an aggravated felony, increase by 8 levels.” U.S.S.G.

§ 2L1.2(b)(1)(C). The Application Notes for that Guideline define “aggravated

felony” as having the same meaning as given to that term in 8 U.S.C.

§ 1101(a)(43). U.S.S.G. § 2L1.2 cmt. n.3(A). Section 1101 includes in its

definition of aggravated felony “a crime of violence,” as defined in 18 U.S.C. § 16.

8 U.S.C. § 1101(a)(43)(F). A crime of violence is defined in § 16(a) as “an offense

that has as an element the use, attempted use, or threatened use of physical force

against the person or property of another.” 18 U.S.C. § 16(a).


       1
        We review de novo decisions of whether a prior conviction qualifies as an aggravated
felony for purposes of a sentencing enhancement under § 2L1.2(b)(1)(C). See United States v.
Ayala-Gomez, 255 F.3d 1314, 1316 (11th Cir. 2001).
                                              2
               Case: 15-14068     Date Filed: 04/27/2016    Page: 3 of 6


      Georgia law divides the crime of battery into three major categories, with

each requiring a higher level of injury. A person commits simple battery under Ga.

Code Ann. § 16-5-23(a) when he or she either “[i]ntentionally makes physical

contact of an insulting or provoking nature with the person of another” or

“[i]ntentionally causes physical harm to another.” A person commits battery under

Ga. Code Ann. § 16-5-23.1(a) when he or she “intentionally causes substantial

physical harm or visible bodily harm to another.” A person commits aggravated

battery under Ga. Code Ann. § 16-5-24(a) when he or she “maliciously causes

bodily harm to another by depriving him or her of a member of his or her body, by

rendering a member of his or her body useless, or by seriously disfiguring his or

her body or a member thereof.”

      A person can be convicted of a family violence battery when he or she

“intentionally causes substantial physical harm or visible bodily harm” to one of a

list of specified family members. Ga. Code Ann. §§ 16-5-23.1(a), (f). Visible

bodily harm is defined as “bodily harm capable of being perceived by a person

other than the victim and may include, but is not limited to, substantially blackened

eyes, substantially swollen lips or other facial or body parts, or substantial bruises

to body parts.” Ga. Code Ann. § 16-5-23.1(b).

      In Hernandez v. U.S. Att’y Gen., 513 F.3d 1336 (11th Cir. 2008), this Court

analyzed whether a simple battery conviction in Georgia, under the “intentionally

                                           3
               Case: 15-14068        Date Filed: 04/27/2016   Page: 4 of 6


causes physical harm” prong in Ga. Code Ann. § 16-5-23(a)(2), constituted a

“crime of violence” under 18 U.S.C. § 16(a). Hernandez, 513 F.3d at 1338. This

Court explained that a conviction under this prong “required more than simple

physical contact with the victim; it required intentionally causing physical harm to

the victim through physical contact.” Id. at 1340 (citing Hammonds v. State, 587

S.E.2d 161, 163 (Ga. Ct. App. 2003)). This Court concluded that a conviction

under § 16-5-23(a)(2) constituted a “crime of violence” mainly because Georgia

courts had interpreted the language of the statute to require “actual physical contact

that inflicts pain or injury.” Id.

      Parra-Guzman argues that the precedential scope of our decision in

Hernandez has been eroded by the Supreme Court’s decision in Johnson v. United

States, 559 U.S. 133, 130 S. Ct. 1265 (2010). In Johnson, the Supreme Court held

that Florida’s battery statute, which required “[a]ctually and intentionally

touch[ing]” another person, “no matter how slight” the physical contact, did not

constitute a “violent felony” under the Armed Career Criminal Act, 18 U.S.C.

§ 924(e) because it did not have “as an element the use . . . of physical force

against the person of another.” Johnson, 559 U.S. at 135-45, 130 S. Ct. at 1268-74

(quotation marks omitted). Specifically, the Supreme Court held that “the phrase

‘physical force’ means violent force – that is, force capable of causing physical

pain or injury to another person.” Id. at 140, 130 S. Ct. at 1271.

                                             4
               Case: 15-14068     Date Filed: 04/27/2016    Page: 5 of 6


      We need not decide whether Johnson applies to the definition of a “crime of

violence” in 18 U.S.C. § 16(a). Even assuming Johnson applied to § 16(a), it

would not be of any use to Parra-Guzman. Again, as this Court stated in

Hernandez, Georgia courts have interpreted the causing-physical-harm element in

§ 16-5-23(a)(2) as requiring “actual physical contact that inflicts pain or injury.”

Hernandez, 513 F.3d at 1340. We see no meaningful difference between that

characterization and the definition of “violent force” used in Johnson, i.e. “force

capable of causing physical pain or injury to another person.” Johnson, 559 U.S.

at 140, 130 S. Ct. at 1271. As such, we do not see how Johnson abrogates our

decision in Hernandez that a conviction under § 16-5-23(a)(2) constitutes a “crime

of violence” under 18 U.S.C. § 16(a).

      The only difference between the simple battery definition in § 16-5-23(a)(2)

at issue in Hernandez and the battery definition in § 16-5-23.1(a) at issue here is

that the battery definition here actually requires a greater level of physical or

bodily injury. If intentionally causing physical harm to another qualifies as a

“crime of violence,” then certainly intentionally causing “substantial” physical

harm or visible bodily harm to another, as Parra-Guzman was convicted of doing,

qualifies as a “crime of violence.”

                                 II. CONCLUSION




                                           5
              Case: 15-14068    Date Filed: 04/27/2016   Page: 6 of 6


      The district court did not err in concluding that Parra-Guzman’s family

violence battery conviction under Ga. Code Ann. §§ 16-5-23.1(a), (f) is a crime of

violence, therefore making it an aggravated felony for purposes of applying an

eight-level enhancement under U.S.S.G. § 2L1.2(b)(1)(C). Therefore, we affirm

Parra-Guzman’s 24-month sentence.

      AFFIRMED.




                                         6